Exhibit 10.2

 

GRAPHIC [g258321kci001.jpg]

 

August 20, 2011

 

Mike Romeri

11 Plymouth Road

Weston, MA  02493

 

Dear Mike:

 

We enjoyed the opportunity to meet with you and we hope you found the time as
rewarding as we did.  Mike, we are most impressed with your qualifications, and
it is with pleasure that we provide this offer of employment.  Details of the
offer include:

 

a.               Title and reporting relationship:  The position is Chief
Executive Officer (CEO) & President of Thomas Group, Inc.  Additionally I will
recommend to the Board of Directors that you become a member of the Board of
Directors upon commencement of employment.  You will report to me as Executive
Chairman.

 

b.              Compensation: For the period beginning August 24, 2011 (if your
start date is later this will be adjusted proportionally) and ending
December 31, 2011, you will receive 71,154 shares of stock.  You will also
receive a bonus equal to the same number of shares (adjusted for start date) if
the company has firm contract backlog, excluding the new Navy project if awarded
to us, for Q1/12 greater than breakeven.

 

Starting January 1, 2012 you will receive an annual base salary of $300,000 plus
shares of stock equivalent to 1.5% ownership of the company as of December 31,
2011.  Additionally, subject to the approval of the Compensation and Corporate
Governance Committee of the Board of Directors no later than January 31, 2012,
you will be eligible for a performance bonus for 2012 of up to shares of  stock
equivalent to 4.5% stock in the company as of December 31, 2011,  on terms and
conditions to be agreed to in writing.

 

c.               Limitation on Transfers of Stock. Any stock to be issued under
this agreement will be subject to the provisions of Section 382 of the Internal
Revenue Code.

 

d.              Restricted Stock.  Shares of stock received pursuant to this
agreement will be restricted securities and any resales must be made pursuant to
Rule 144 or another exemption to registration.

 

e.               Vacation and Benefits:  You will be entitled up to four weeks
of Paid Time Off annually in accordance with the Thomas Group Paid Time Off
policy and you will be eligible to participate in any medical, dental,
disability benefits, and/or 401(k) plans, subject to plan requirements, that may
be in effect at Thomas Group. The benefits are effective on your date of hire. 
Paid Time Off is accrued semi-monthly.

 

Thomas Group

5221 N. O’Connor Boulevard Suite 500

Irving, TX 75039

 

 

Initials

MNR

 

--------------------------------------------------------------------------------


 

f.                 Start date:  We have planned your scheduled start date for
August 24, 2011. A later start date will adjust 2011 compensation
proportionally.

 

g.              Reimbursement of expenses. You will be reimbursed for reasonable
and necessary business and travel expenses, including travel to and from Dallas,
as necessary to perform your duties.

 

h.              Prior Invention: Existing IP related to supply chain risk
management and performance assurance and derivatives thereof will not become
property of TG.  However, TG has a free non-transferable right of use of this
IP.

 

In compliance with the Immigration and Control Act of 1986, it will be necessary
for you to certify your identity and authorization to work in the United
States.  Therefore, we will need to verify documents which are required by law
to certify your right to work in the United States.

 

This offer is conditioned upon satisfactory verification of your previous
employment accomplishments, education record and criminal background check,
completion of the I-9 process and a negative drug test.  This will be done after
your decision to join us.  Additionally, you must sign and return the attached
Applicant Consent Form prior to beginning work. Once you have accepted our offer
and completed the contingencies, we will send you the new hire paperwork which
you may fill out prior to your start date.

 

This offer is conditional on approval by the Thomas Group board of directors,
and we will schedule a special meeting to approve this.

 

Thomas Group is an “at-will” employer, and as such the employer/employee
relationship is subject to termination at any time by either party with or
without cause.  Upon termination of your employment, you agree to resign your
position as member of the Board of Directors.

 

Please let me know if you have any questions.  I believe this letter outlines
all the terms we discussed.  In order to confirm your agreement, please sign and
return a copy of this letter via fax, or by email as soon as possible.

 

It is a genuine pleasure to convey this offer to you.  We are all looking
forward to having you join our team.

 

My best regards,

 

/s/ Michael E. McGrath

 

 

 

Michael E. McGrath

 

Executive Chairman

 

Office: 972-401-4436

 

Fax: 972.501.3606

 

 

I AGREE WITH THE TERMS OF THIS LETTER:

 

SIGNATURE

/s/ Michael N. Romeri

 

 

 

DATE

8/20/2011

 

 

 

Initials

MNR

 

--------------------------------------------------------------------------------